Citation Nr: 1614823	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  14-25 013A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a total rating for compensation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to March 1963 and December 1963 to April 1966. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision of the Boise, Idaho, Department of Veterans' Affairs (VA) Regional Office (RO).

The Board has reviewed the Veteran's Virtual VA and VBMS electronic claims file to ensure a total review of the evidence.


FINDING OF FACT

With full consideration of the Veteran's educational and occupational background, the evidence of record supports a finding that his service-connected disabilities render him unable to secure and follow substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability due to service-connected disabilities are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2014).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2014).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

In this case, the Veteran is service-connected for residuals of a left hip replacement rated at 50 percent from September 2011, 100 percent from July 2012, 30 percent from September 2013, and 90 percent from July 2014.  He is service-connected for residuals of a right hip replacement rated at 100 percent from June 2015 and 30 percent from July 2016.  The Veteran is also service-connected at noncompensable for residuals of a fractured pubic bone and pelvis, and scars.

The Veteran's combined evaluation for compensation is in pertinent part as follows:  100 percent from July 2012, 30 percent from September 2013, 90 percent from July 2014, and 100 percent from June 2015.  

From July 2014, the Veteran is rated at 90 percent for service-connected left hip disability.  As such, he qualifies for a schedular rating for TDIU.  The record includes a July 2014 orthopedic note in which F.B. physician assistant states: "the patient is not employable because of chronic pain in that left hip and lack of strength and thinning of the pelvis.  I would expect him never to return to work again."  This medical evidence with the schedular rating establishes that the preponderance of the evidence is in favor of granting entitlement to TDIU, due to the Veteran's service-connected left hip and fractured pelvis disabilities.

As such, the Board concludes that the Veteran cannot obtain and maintain substantially gainful employment due to his service-connected disabilities and the Veteran is entitled to TDIU.


ORDER

TDIU is granted.





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


